Title: To James Madison from William Kirkpatrick, 15 November 1808
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 15. Novr. 1808

I have not had the honor of addressing you since the 5. August, but I have constantly been using every exertion with the supreme Board of Seville to get the business of the Rattlesnake detention brought to a close, and I am happy to inform you, about six weeks ago, orders were issued for the Process to be transmitted to the Marine Tribunal of this Place, to pass Sentence, which has been done ten days ago, setting Ship and Cargo at liberty; their Captors however have appealed to the superior department at the Island of Leon, and it is yet uncertain whether it will be confirmed or reversed; In the mean while the account of the money in which the Mary Captain Rice was sold, has been ordered to be paid, and I expect to recover it this day, or to morrow
You will no doubt have already been informed that a Central supreme Board of Government has been established at Madrid, of which Count Floridablanca is named President.  The Boards in the Provinces are under it’s controul.  Ministers, and the different branches of Government have been appointed, and every thing seems to be properly fixed on the same footing as formerly.
According to the last advices from the Armies, it was generally expected that a decisive Action would soon take place.  The French Troops still Keep in possession of Barcelona, Pampelona, and Figueras.  I am very respectfully Sir Your most Ob hble Sert.

Willm: Kirkpatrick

